Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reopening of Prosecution
In view of the Patent Board Decision of 01/20/2022, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection with respect to claim 7 is set forth below, the action is made non-final.

A Technology Center Director has approved of reopening prosecution by signing below:
/ALEXANDER S. BECK/Director, Art Unit 3700                                                                                                                                                                                                        


Response to Patent Board Decision

	The Patent Board Decision rendered on January 20, 2022 is acknowledged. In the decision, the rejections of Claims 1-3 and 7 under Unique and Alperin were reversed, while the rejections of Claims 1-6, 9, and 10 under Alperin were affirmed.
	This Office Action provides new rejections for reversed Claim 7. Under Res judicata, affirmed Claims 1-6, 9, and 10 remain rejected in the same manner presented in the Final Office Action dated February 16, 2021. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alperin (US Patent No. 4,332,529.

Alperin teaches:

limitations from claim 1, a powder jet pump, comprising: a main body (see FIG. 1, 3) having a particle inlet (ξ) at a first end and an outlet connector (bottom portion of FIG. 3 near X4) at a second end, the particle inlet being in fluid communication with an inlet chamber (see annotated FIG. 3 below); a nozzle (a-b) defining a passage in fluid communication with the chamber and outlet connector (see FIG. 3), wherein the nozzle includes a nozzle throat (~b-c-e); at least one suction inlet (a) in fluid communication with the chamber; an annular plenum (see annotated FIG. 3 below) positioned around the main body having a gas inlet (C. 3 Lines 47-49 for example discuss the fluids introduced via the jets, as such there must be an inlet); and at least two jet passages (shown in detail in FIG. 4, between b-c and d) each having an inlet opening into the annular plenum and an outlet opening within the nozzle throat (FIG. 3-4; C. 3 Lines 28-68);

    PNG
    media_image1.png
    546
    384
    media_image1.png
    Greyscale


Alperin teaches that the relative ratios between dimensions, particularly widths/areas of the nozzle and throat should be chosen based upon pump parameters (see C. 2 Lines 2-14; C. 3 Lines 1-10; C. 3 Lines 65-68; C. 4 Lines 26-30 for example), but does not explicitly teach the claimed inner ranges (between 0.03 and 0.11 inches), however:

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a value within the claimed ranges for the widths of the nozzle/throat of the pump taught by Alperin as matter of routine experimentation, as the diameter values/ratios are recognized by Alperin as results–effective variables achieving a desired mixing and flow of fluids (C. 2 Lines 32-35 and C. 3 Lines 52-68);



Alperin further teaches:

limitations from claim 2, wherein the gas inlet is configured to impart a direction of rotation within the annular plenum to a gas travelling through the gas inlet and into the annular plenum (see FIG. 5 for example wherein air introduced into the plenum is moving within the plenum in a single direction);

limitations from claim 3, wherein respective outlet openings of the at least two jet passages are helically advanced in the direction of rotation relative to their respective inlet openings (see annotated FIG. 5 below);

    PNG
    media_image2.png
    348
    474
    media_image2.png
    Greyscale



Regarding claims 4-5, Alperin teaches that the slope (angle) of the jets at “d” should be chosen relative to other dimensions of the pump, particularly the axis of the pump or the walls of the ejector/throat (see C. 4 Lines 18-25), but does not teach a particular degree of angle for the jet passages (~d; FIG. 4), however:

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).





Regarding claim 6, Alperin teaches that the relative ratios between dimensions, particularly widths/areas of the nozzle and throat should be chosen based upon pump parameters (see C. 2 Lines 2-14; C. 3 Lines 1-10; C. 3 Lines 65-68; C. 4 Lines 26-30 for example), but does not explicitly teach the claimed ratios, however:

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a ratios within the claimed ranges for the widths/areas of the nozzle/throat of the pump taught by Alperin as matter of routine experimentation, as the ratios are recognized by Alperin as results–effective variables achieving a desired mixing and flow of fluids (C. 2 Lines 32-35 and C. 3 Lines 52-68);



Regarding claims 9 and 10, Alperin teaches dimensions (area) of the jets be chosen relative to other components dimensions in order to provide a desired thrust/momentum in the pump (C. 3 Lines 39-53), but does not explicitly teach the claimed ratios of length and diameter, however:

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose dimensions for the jet passages of the pump taught by Alperin as matter of routine experimentation, as the dimensions (as related to the area of the jets) are recognized by Alperin as results–effective variables achieving a desired thrust/momentum in the pump (C. 3 Lines 39-53);





7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alperin (US Patent No. 4,332,529) as applied to claim 1 above, and in further view of Gass et al (US PGPub No. 2016/0102682).

Alperin teaches a jet pump in which components such as the main body and plenum are formed as individual elements that are coupled together (see FIG. 3 of Alperin), rather than being formed as a unitary structure;

Gass teaches:

limitations from claim 7, a jet-pump (10, 510; FIG. 1 and FIG. 5; paragraph 3) including a main body (20, 520) and a plenum (530; paragraph 25); wherein the jet pump is a unitary structure (see FIG. 1 and FIG. 5; paragraphs 9-12, 25 for example);

It would have been obvious to one of ordinary skill in the art of jet pumps at the time the invention was filed to form the jet pump of Alperin as a single unitary body, as taught by Gass, in order to inexpensively fabricate the pump by reducing the need to machine complex parts (see paragraphs 9-12 of Gass).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2018/0202270 discloses a jet pump (110), and teaches that the components of the pump may be alternatively monolithically or separately formed (paragraph 35);


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746